DETAILED ACTION
Re Application No. 17/201092, this action responds to the claims filed 03/15/2021.
Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 7 and 12 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The claims are identical with the exception of the last paragraphs of the respective claims, which differ as follows:
Claim 1
Claim 7
Claim 12
write data having a second size smaller than the capacity of the block to the plurality of layers of one or more first data storing shift strings of the plurality of data storing shift strings, without writing data to each of other data storing shift strings except the one or more first data storing shift strings
write data having a second size smaller than the capacity of the block to a first layer group which is a subset of the plurality of layers of the plurality of data storing shift strings, and do not use each of other layers except the first layer group, one of the plurality of layers of the plurality data storing shift strings, for writing other data, the first layer group including one or more layers adjacent to each other, of the plurality of layers of the plurality of data storing shift strings
write data having a second size smaller than the capacity of the block to a first layer group which is a subset of the plurality of layers of one or more first data storing shift strings of the plurality of data storing shift strings, without writing data to each of other data storing shift strings except the one or more first data storing shift strings and not use each of other layers except the first layer group, of the plurality of layers or the one or more first data storing shift strings, for writing other data, the first layer group including one or more layers adjacent to each other, of the plurality of layers of the plurality of data storing shift strings


All three claims disclose essentially the same subject matter, namely, writing a subset of the data storing shift strings, while not writing other data storage shift strings.  The only differences are that 1) claim 1 does not use the terms “subset” or “group” to refer to the data storing shift strings that are written; however, as it does claim writing some strings, but not writing the remainder, the ones that are written could be considered a “group” or “subset”, and 2) claim 1 does not disclose “the first layer group including one or more layers adjacent to each other”; however, claim 1 does disclose storing data in each of  the layers “in a direction along each of the plurality of data storing shift strings”, which implies that the layers are “adjacent” to each other (i.e. along the shift strings).  Furthermore, Applicant has only claimed that “one or more” layers must be adjacent to each other, meaning that a single layer could be considered “adjacent” to itself.  Accordingly, the limitation is meaningless.

Because these claims cover essentially the same subject matter, with only trivial differences between them, the claims are objected to as being substantial duplicates.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, as follows:
Claims 1, 7, and 12:
Language “a plurality of data storing shift strings each including a plurality of layers” (e.g. claim 1, lines 3-4).  This limitation is indefinite, as 1) it is unclear if “a plurality of data storing shift strings” should be interpreted as a) (a plurality of) (data storing shift strings) or b) (a plurality of data) (storing shift strings), and 2) it is unclear whether “each including a plurality of layers” refers to “a plurality of data” or “shift strings”;
Language “repeating an operation of shifting data stored in each of the layers of each of the plurality of data storing shift strings, by one layer, in a direction along each of the plurality of data storing shift strings” (e.g. claim 1, lines 6-9).  This limitation is indefinite, for several reasons.  First, it is unclear whether this means that a single operation shifts data in each of the plurality of layers in each of the plurality of data storing shift strings, or if there are separate operations repeated for each respective strings.  Second, the term “by one layer” is ambiguous as to what it refers to.  Third, the limitation “in a direction along each […]” is similarly ambiguous as to what it refers to; it is also unclear what “in a direction along” means as Applicant has not claimed any particular directionality for the strings;
Claims 2, language “at number of times corresponding to number of the plurality of layers” (e.g. claim 2, lines 13-14 and 23-24).  This is non-idiomatic English;
Claim 4, language “a size of the data to be written to the block is an integral multiple of capacity of each of the plurality of groups” (lines 8-10).  It is unclear whether “a size of the data” (i.e. a single value) to be an integral multiple of capacity of each of the plurality of groups” means that the size is a multiple of the total sum of the plurality of groups, or whether it is a multiple of each one of the plurality of groups.  If it is the ladder, then it is unclear how it can be a multiple of each one, since Applicant has not explicitly claimed that all the groups are the same size; accordingly, it is unclear how this would function in the case that not all groups are the same size;
Claim 10:
Language “read the data having the second size stored in the block from the shift register memory to a buffer in the controller; write back the read data stored in the buffer to the block as data of a previous version by transmitting the second command sequence to the shift register memory; update the read data stored in the buffer; and write the updated data to the block as data of a latest version so as to allow the updated data to be written to the first layer group of the plurality of data storing shift strings and to allow the data written back to be shifted from the first layer group to other layer group” (lines 6-19).  This limitation is indefinite, as the timing, in view of the existing limitations of parent claim 7, appears to be circular.  The language “read the data having the second size stored in the block” suggests the reading happens after the data has already been written to the block; however, the writing back of the read data comprises transmitting the second command sequence, which in turn is what causes the writing of the data in claim 7;
Language “the end layer side” (lines 19-20).  There is insufficient antecedent basis for this limitation in the claim;
Claim 12, language “a first layer group which is a subset of the plurality of layers of one or more first data storing shift strings of the plurality of data storing shift strings, without writing data to each of other data storing shift strings except the one or more first data storing shift strings and not use each of other layers except the first layer group, of the plurality of layers or the one or more first data storing shift strings” (lines 23-31).  This is non-idiomatic English.  It circuitously refers to the “first layer group” and “first data storage shift strings” such that it is unclear whether the second write mode is writing on the basis of the first layer group, the first data storing shift strings, or both.
Claims 2-6, 8-11, and 13-15 are rejected as being dependent upon one of claims 1, 7, and 12 above, respectively.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al (US 20200089567 A1) in view of Nam et al (US 2013/0250677 A1).

Re claim 1, Takeda discloses the following:
A memory system comprising: a shift register memory configured to comprise a block including a plurality of data storing shift strings each including a plurality of layers (Fig. 2A; claim 1).  The shift register memory includes a plurality of blocks, each including a plurality of shift strings comprising a plurality of stages (layers);
and to execute writing and reading data by a first-in last-out method or a first-in first-out method by repeating an operation of shifting data stored in each of the layers of each of the plurality of data storing shift strings, by one layer, in a direction along each of the plurality of data storing shift strings; and (claim 1).  The method executes LIFO reading and writing by shifting data from one layer to another in a direction along the respective strings;
a controller configured to control the shift register memory (Fig. 1; claim 1).  The controller controls the shift register memory;
the shift resister memory being configured to: in response to [having a full block of data to write], write data having a first size corresponding to a capacity of the block to the plurality of layers of the plurality of data storing shift strings; and (Fig. 6; ¶ 122, 131, 237).  In a first embodiment, the shift register can write 8 pages corresponding to an entire block (write data having a first size corresponding to a capacity of the block);
in response [having a partial block of data to write] write data having a second size smaller than the capacity of the block to the plurality of layers of one or more first data storing shift strings of the plurality of data storing shift strings, without writing data to each of other data storing shift strings except the one or more first data storing shift strings (¶ 123, 242, and 244).  The system may operate with a smaller buffer by writing data on a page-by-page (second size smaller than the capacity of the first block) (¶ 123).  Alternatively, in a second embodiment, the write process may execute on page/frame units instead of an entire block (¶ 242, 244).

Takeda discloses embodiments that write full blocks, as well as embodiments that write partial blocks; however, it does not specifically disclose a first or second specified mode to distinguish between full and partial block writes.

Nam discloses the following:
selectively using a first write mode and a second write mode (¶ 11 and 16-17).  The memory system utilizes a full block programming mode, and a partial block programming mode;
in response to a first command sequence specifying the first write mode from the controller, write data having a first size corresponding to a capacity of the block (¶ 11 and 16-17).  The controller specifies a full block write mode (first write mode), in which a first write size (entire block) is written;
in response to a second command sequence specifying the second write mode from the controller, write data having a second size smaller than the capacity of the block (¶ 11 and 16-17).  The controller can also specify a partial block write mode (second write mode), in which a second write size (partial block smaller than the capacity of the block) is written.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the shift resistor memory of Takeda to have separate full block and partial block modes, as in Nam, because it would be applying a known technique to a known system ready for improvement to yield predictable results.  Takeda discloses a shift register memory utilizing full block writes or partial block writes, which is ready for the improvement of having a mode to switch between the two.  Nam discloses a memory with modes to switch between a full block write and a partial block write, which is applicable to the shift register of Takeda.  It would have been obvious to integrate the mode switching of Nam to the memory of Takeda, because it would yield the predictable result of allowing a single embodiment of the memory to support both types of write scheme.

Re claim 2, Takeda and Nam disclose the memory system of claim 1, and Takeda further discloses the following:
the shift register is configured to: write the data having the first size to the plurality of layers of the plurality of data storing shift strings by executing a first write operation including both an operation of inputting data to a starting layer of each of the plurality of data storing shift strings and an operation of shifting data stored in each layer of the plurality of data storing shift strings by one layer in a first direction from the starting layer of each of the data storing shift strings to an end layer of each of the data storing shift strings, at number of times corresponding to number of the plurality of layers; and (claim 1).  Whether a full block or partial block is written, it is written by entering the data ins a first location (layer) and shifting it one layer at a time to write the remainder of the data;
write the data having the second size to the plurality of layers of the one or more first data storing shift strings by executing a second write operation including both an operation of inputting data to a starting layer of each of the one or more first data storing shift strings and an operation of shifting data stored in each layer of each of the one or more first data storing shift strings by one layer in the first direction, at the number of times corresponding to the number of the plurality of layers, without executing input of data to each of the other data storing shift strings except the one or more first data storing shift strings and shift of data stored in each layer of each of the other data storing shift strings (claim 1)  Whether a full block or partial block is written, it is written by entering the data ins a first location (layer) and shifting it one layer at a time to write the remainder of the data.

Re claim 3, Takeda and Nam disclose the memory system of claim 1, and Takeda further discloses wherein the second command sequence includes a first command code specifying a group of a plurality of groups obtained by logically dividing the plurality of data storing shift strings as a write destination location, each of the plurality of groups includes one or more data storing shift strings, and
the shift register memory is configured to determine one or more data storing shift strings included in the group specified by the first command code of the second command sequence as the one or more first data storing shift strings (Fig. 2A; ¶ 242 and 244).  The blocks are divided into pages/frames (plurality of groups), each of which includes one or more data storing shift strings.  A partial write chooses one or more of the pages/frames to store the write data, and writes data to those pages/frames.

Re claim 4, Takeda and Nam disclose the memory system of claim 1, and Takeda further discloses wherein the second command sequence includes a first command code, the first command code specifies a size of data to be written to the block and specifies one or more groups of a plurality of groups obtained by logically dividing the plurality of data storing shift strings, each of the plurality of groups includes one or more data storing shift strings, a size of the data to be written to the block is an integral multiple of capacity of each of the plurality of groups, and the shift resistor memory is configure to: determine the size of the data to be written to the block, and one or more write target groups of the plurality of groups, based on the first command code of the second command sequence; and write the data of the determined size to the plurality of layers of data storing shift strings included in the determined one or more write target groups (¶ 65 and 242).  The write command may specify a length (size), and, since the unit of writing is a page/frame (group), the size is a multiple of that.

Re claim 5, Takeda and Nam disclose the memory system of claim 1, and Takeda further discloses wherein the second command sequence includes a first command code specifying a size of data to be written to the block and a second command code specifying offset from a starting location of a plurality of groups to a write start group of the plurality of groups, the plurality of groups being obtained by logically dividing the plurality of data storing shift strings, the offset being specified in a unit of the size of the data specified by the first command code, each of the plurality of groups includes one or more data storing shift strings, a size of the data to be written to the block is an integral multiple of capacity of each of the plurality of groups, and the shift resister memory is configured to: determine the size of the data to be written to the block, based on the first command code; and determine one or more write target groups of the plurality of groups, based on a combination of the first command code and the second command code; and write the data of the determined size to the plurality of layers of data storing shift strings included in the determined one or more write target groups (¶ 65, 160, 242).  The write command includes a length (size), and a page number (offset) which indicates which page (group) is the starting location for the write; the system then writes the number of pages corresponding to the length into the block.

Re claim 6, Takeda and Nam disclose the memory system of claim 1, and Takeda further discloses that the second command sequence includes a first parameter specifying one of the plurality of data storing shift strings as a write start location, and a second parameter specifying one of the plurality of data storing shift strings as a write end location, and the shift resister memory is configured to: write data having a size corresponding to capacities of one or more data storing shift strings included in a first range from the data storing shift string specified as the write start location to the data storing shift string specified as the write end location, to the plurality of layers of the one or more data storing shift strings included in the first range (¶ 65, 160, 242).  The write command includes a starting page (write start location) and a length, which indicates a write end location; together, they comprise the write range, and the memory block is written over that range.

Re claim 7, Takeda discloses the following:
A memory system comprising: a shift register memory configured to comprise a block including a plurality of data storing shift strings each including a plurality of layers (Fig. 2A; claim 1).  The shift register memory includes a plurality of blocks, each including a plurality of shift strings comprising a plurality of stages (layers);
and to execute writing and reading data by a first-in last-out method or a first-in first-out method by repeating an operation of shifting data stored in each of the layers of each of the plurality of data storing shift strings, by one layer, in a direction along each of the plurality of data storing shift strings; and (claim 1).  The method executes LIFO reading and writing by shifting data from one layer to another in a direction along the respective strings;
a controller configured to control the shift register memory (Fig. 1; claim 1).  The controller controls the shift register memory;
the shift resister memory being configured to: in response to [having a full block of data to write], write data having a first size corresponding to a capacity of the block to the plurality of layers of the plurality of data storing shift strings; and (Fig. 6; ¶ 122, 131, 237).  In a first embodiment, the shift register can write 8 pages corresponding to an entire block (write data having a first size corresponding to a capacity of the block);
in response [having a partial block of data to write] write data having a second size smaller than the capacity of the block to a first layer group which is a subset of the plurality of layers of the plurality of data storing shift strings, and do not use each of other layers except the first layer group, one of the plurality of layers of the plurality data storing shift strings, for writing other data, the first layer group including one or more layers adjacent to each other, of the plurality of layers of the plurality of data storing shift strings (¶ 123, 242, and 244).  The system may operate with a smaller buffer by writing data on a page-by-page (second size smaller than the capacity of the first block) (¶ 123).  Alternatively, in a second embodiment, the write process may execute on page/frame units instead of an entire block (¶ 242, 244).  In either case, the page/frame (first layer group) includes a plurality of adjacent shift strings.

Takeda discloses embodiments that write full blocks, as well as embodiments that write partial blocks; however, it does not specifically disclose a first or second specified mode to distinguish between full and partial block writes.

Nam discloses the following:
selectively using a first write mode and a second write mode (¶ 11 and 16-17).  The memory system utilizes a full block programming mode, and a partial block programming mode;
in response to a first command sequence specifying the first write mode from the controller, write data having a first size corresponding to a capacity of the block (¶ 11 and 16-17).  The controller specifies a full block write mode (first write mode), in which a first write size (entire block) is written;
in response to a second command sequence specifying the second write mode from the controller, write data having a second size smaller than the capacity of the block (¶ 11 and 16-17).  The controller can also specify a partial block write mode (second write mode), in which a second write size (partial block smaller than the capacity of the block) is written.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Takeda and Nam, for the reasons noted in claim 1 above.

Re claim 8, Takeda and Nam disclose the memory system of claim 7, and Takeda further discloses that when the shift register memory is a first type shift register memory configured to execute writing and reading data in the first-in last-out method, the first layer group is one or more layers including a starting layer of each of the plurality of data storing shift strings, from which data is first read in the first-in last-out method. (¶ 57 and 65).  The memory can operate as a LIFO (first-in last-out) (¶ 57) and data is written starting at the designated write address (¶ 65).

Re claim 9, Takeda and Nam disclose the memory system of claim 7, and Takeda further discloses that when the shift register memory is a second type shift register memory configured to execute writing and reading data in the first-in first-out method, the first layer group is one or more layers including an end layer of each of the plurality of data storing shift strings, from which data is first read in the first-in first-out method (¶ 65 and 294).  Alternatively, the shift register memory can be implemented as a FIFO (¶ 294), and the group is the set of pages/frames to be written, ending at the end of the length from the starting address (¶ 65).

Re claim 10, Takeda and Nam disclose memory system of claim 7, and Takeda further discloses the following:
the shift register memory is a first type shift register memory configured to execute writing and reading data in the first-in last-out method, and (¶ 57).  See claim 8 above;
the controller is configured to: read the data having the second size stored in the block from the shift register memory to a buffer in the controller; write back the read data stored in the buffer to the block as data of a previous version by transmitting the second command sequence to the shift register memory; update the read data stored in the buffer; and write the updated data to the block as data of a latest version so as to allow the updated data to be written to the first layer group of the plurality of data storing shift strings and to allow the data written back to be shifted from the first layer group to other layer group located more closely to the end layer side than the first layer group (¶ 120-123).  This limitation is indefinite, as noted above.  Examiner interprets it as reading out data and writing it back, either as previous version data (if it is not updated) or current version data (if it is updated).  The data is read out of data strings in the block, stored in a buffer, optionally updated, and then written back with the updated data in the reverse order; accordingly, data will have shifted “more closely to the end layer side”.

Re claim 12, Takeda discloses the following:
A memory system comprising: a shift register memory configured to comprise a block including a plurality of data storing shift strings each including a plurality of layers (Fig. 2A; claim 1).  The shift register memory includes a plurality of blocks, each including a plurality of shift strings comprising a plurality of stages (layers);
and to execute writing and reading data by a first-in last-out method or a first-in first-out method by repeating an operation of shifting data stored in each of the layers of each of the plurality of data storing shift strings, by one layer, in a direction along each of the plurality of data storing shift strings; and (claim 1).  The method executes LIFO reading and writing by shifting data from one layer to another in a direction along the respective strings;
a controller configured to control the shift register memory (Fig. 1; claim 1).  The controller controls the shift register memory;
the shift resister memory being configured to: in response to [having a full block of data to write], write data having a first size corresponding to a capacity of the block to the plurality of layers of the plurality of data storing shift strings; and (Fig. 6; ¶ 122, 131, 237).  In a first embodiment, the shift register can write 8 pages corresponding to an entire block (write data having a first size corresponding to a capacity of the block);
in response [having a partial block of data to write] write data having a second size smaller than the capacity of the block to a first layer group which is a subset of the plurality of layers of one or more first data storing shift strings of the plurality of data storing shift strings, without writing data to each of other data storing shift strings except the one or more first data storing shift strings and not use each of other layers except the first layer group, of the plurality of layers or the one or more first data storing shift strings, for writing other data, the first layer group including one or more layers adjacent to each other, of the plurality of layers of the plurality of data storing shift strings (¶ 123, 242, and 244).  This limitation is indefinite, as noted above.  Examiner interprets it to mean performing a partial write to the block, by writing a subset of pages/frames (groups) comprising a subset of the shift strings.  The system may operate with a smaller buffer by writing data on a page-by-page (second size smaller than the capacity of the first block) (¶ 123).  Alternatively, in a second embodiment, the write process may execute on page/frame units instead of an entire block (¶ 242, 244).  In either case, the page/frame (first layer group) includes a plurality of adjacent shift strings (subset).

Takeda discloses embodiments that write full blocks, as well as embodiments that write partial blocks; however, it does not specifically disclose a first or second specified mode to distinguish between full and partial block writes.

Nam discloses the following:
selectively using a first write mode and a second write mode (¶ 11 and 16-17).  The memory system utilizes a full block programming mode, and a partial block programming mode;
in response to a first command sequence specifying the first write mode from the controller, write data having a first size corresponding to a capacity of the block (¶ 11 and 16-17).  The controller specifies a full block write mode (first write mode), in which a first write size (entire block) is written;
in response to a second command sequence specifying the second write mode from the controller, write data having a second size smaller than the capacity of the block (¶ 11 and 16-17).  The controller can also specify a partial block write mode (second write mode), in which a second write size (partial block smaller than the capacity of the block) is written.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to combine Takeda and Nam, for the reasons noted in claim 1 above.

Re claim 13, Takeda and Nam disclose the memory system of claim 12, and Takeda further discloses the following:
wherein the shift resister memory is configured to: write the data having the first size to the plurality of layers of the plurality of data storing shift strings by executing a first write operation at number of times corresponding to number of the plurality of layers, the first write operation including both an operation of inputting data to a starting layer of each of the plurality of data storing shift strings and an operation of shifting data stored in each layer of the plurality of data storing shift strings by one layer in a first direction from the starting layer of each of the data storing shift strings to an end layer of each of the data storing shift strings; and (claim 1).  See claim 2 above;
write the data having the second size to the first layer group of the one or more first data storing shift strings by executing a second write operation at a plurality of times, without executing input of data to each of the other data storing shift strings except the one or more first data storing shift strings and shift of data stored in each layer of each of the other data storing shift strings, the second write operation including both an operation of inputting data to a starting layer of each of the one or more first data storing shift strings and an operation of shifting data stored in each layer of each of the one or more first data storing shift strings by one layer in the first direction (claim 1)  See claim 2 above.


Re claim 14, Takeda and Nam disclose the memory system of claim 12, and Takeda further discloses that when the shift register memory is a first type shift register memory configured to execute writing and reading data in the first-in last-out method, the first layer group is one or more layers including a starting layer of each of the one or more data storing shift strings, from which data is first read in the first-in last-out method (¶ 57).  The shift register can be implemented as a LIFO (first in last-out), in which case data is read in a LIFO manner.

Re claim 15, Takeda and Nam disclose the memory system of claim 12, and Takeda further discloses that when the shift register memory is a second type shift register memory configured to execute writing and reading data in the first-in first-out method, the first layer group is one or more layers including an end layer of each of the one or more data storing shift strings, from which data is first read in the first-in first-out method (¶ 294).  Alternatively, the memory can be implemented as a FIFO (first-in first-out), in which case data is read in a FIFO manner.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda in view of Nam, further in view of Wen et al (US 9953051 B2).

Re claim 11, Takeda and Nam disclose the memory system of claim 10, but do not specifically disclose reading a latest version of data in response to a first read command sequence, and reading a previous version of data in response to a second read command sequence.

Wen discloses wherein the shift resister memory is configured to: in response to a first read command sequence which requires the data of the latest version to be read, from the controller, read the data of the latest version stored in the first layer group and transmit the read data of the latest version to the controller; and in response to a second read command sequence which requires the data of the previous version to be read, from the controller, read the data of the previous version stored in the other layer group and transmit the read data of the previous version to the controller (Fig. 2).  A read request is received, and includes a timestamp; if the timestamp of the current version is greater the timestamp of the read transaction (a first read command sequence that requires the data of the latest version to be read), then the current version of data is read from the memory; if not, then a page-level rollback is performed, and previous data is read from the memory.  In either case, the data is returned to the database system components such as the reading unit, read receiving unit, page level rollback unit, and row-level rollback unit (collectively the “controller”).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the shift resistor memory of Takeda (combined with Nam) to store multiple versions of data in the memory, as in Wen, because it would be applying a known technique (data versioning and rollback) to improve a known system in the same way.  Takeda (combined with Nam) discloses a memory system, which supports writing and updating data.  Wen also discloses a memory system, which has been improved in a similar way to the claimed invention, to support multiple versions of data and allow read data to be rolled back.  It would have been obvious to implement the versioning and rollback of Wen into the memory systems of Takeda (combined with Nam), because it would yield the predictable improvement of enhancing reliability by allowing data to be rolled back to a previous version as necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132